     CASE 0:18-cv-01643-JRT-HB Document 100 Filed 09/16/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA


THELMA JONES, PRIYIA LACEY, FAISA                   Case: 18-cv-1643 (JRT/HB)
ABDI, ALI ALI, RUKIYA HUSSEIN, LUCIA
PORRAS, DAVID TROTTER-FORD, AND
SOMALI COMMUNITY RESETTLEMENT
SERVICES, INC.,
                     Plaintiffs,

v.

CITY OF FARIBAULT,
                         Defendant.


           DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION
               TO DE-DESIGNATE RESTRICTED ORDER



      To the extent Plaintiffs’ motion seeks only to remove the designation of the

Restricted Order as confidential and attorney’s eyes only under the protective

order in this case, Defendant has no objection. The undersigned acted in good

faith and sought to get the Restricted Order in Plaintiffs’ counsels’ hands as soon

as practical and consistent with the language of the Restricted Order and the e-

mail from Chief Judge Gelpi. The undersigned, however, will not stipulate to the

removal of this designation, particularly since Plaintiffs now appear to claim we

violated the Restricted Order by getting this in their hands too soon.
     CASE 0:18-cv-01643-JRT-HB Document 100 Filed 09/16/19 Page 2 of 2



      To the extent Plaintiffs’ motion is broader – it is not clear how broad their

motion actually is, by the way – and seeks to remove the “restricted” nature of

the order, Defendant respectfully views that as a determination within the

purview of Chief Judge Gelpi. We are certainly not privy to the details of the

pending police reform case in Puerto Rico, but Chief Judge Gelpi obviously

views the ACLU’s ongoing litigation tactics as a clear and present danger to that

significant and important effort. A respected jurist must have had good reasons

to issue such an order.

                                            Respectfully submitted,

                                            IVERSON REUVERS CONDON


Dated: September 16, 2019                   By s/ Paul D. Reuvers
                                               Paul D. Reuvers, #217700
                                               Jason J. Kuboushek, #0304037
                                               Stephanie A. Angolkar, #388336
                                               Andrew A. Wolf, #398589
                                            9321 Ensign Avenue South
                                            Bloomington, MN 55438
                                            (952) 548-7200
                                            paul@irc-law.com
                                            jasonk@irc-law.com
                                            stephanie@irc-law.com
                                            andrew@irc-law.com

                                            Attorneys for Defendant City of
                                            Faribault




                                        2
